Order entered August 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00598-CR

                         MICHAEL DEIONDRE BOWEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                             Trial Court Cause No. 32,465CR

                                            ORDER
       The reporter’s record was initially due June 25, 2019. When it was not filed, we notified

court reporter Julie C. Vrooman that it was past due and directed her to file the record within

thirty days. That same day, Ms. Vrooman filed a request for thirty additional days, which we

granted, making the reporter’s record due July 25, 2019. To date, the reporter’s record has not

been filed and we have had no communication from Ms. Vrooman.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 3, 2019. We

caution Ms. Vrooman that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie C. Vrooman, official court reporter, 354th

Judicial District Court; and counsel for all parties.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE